         Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 1 of 25. PageID #: 135



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

                                                 :
    GARY BRACK,                                  :     Case No. 1:19-cv-01436-DCN
                                                 :
           Plaintiff,                            :     Judge Donald C. Nugent
                                                 :
    v.                                           :
                                                 :     Answer of Defendants The MetroHealth
    ARMOND BUDISH, et al.,                       :     System, Akram Boutros, MD, and Jane Platten
                                                 :     to Plaintiff’s Complaint with Jury Demand
           Defendants.                           :     (Jury Demand Included)
                                                 :

          Defendants The MetroHealth System (“MetroHealth”),1 Akram Boutros, MD

(“Boutros”), and Jane Platten (“Platten”) (collectively “Defendants”) answer Plaintiff Gary

Brack’s Complaint with Jury Demand (“Complaint”) (Doc #1-1) as follows:

                                      NATURE OF THE ACTION

          1.     Regarding the nature of this action and Plaintiff’s allegations, Defendants state

that the Complaint speaks for itself. Defendants admit Plaintiff was a nursing supervisor.

Defendants deny the remaining averments in Paragraph 1 of Plaintiff’s Complaint.

          2.     Defendants deny for want of knowledge the culture of Defendant Cuyahoga

County (the “County”). Defendants deny the remaining averments in Paragraph 2 of Plaintiff’s

Complaint.

          3.     Defendants deny for want of knowledge the averments in Paragraph 3 of

Plaintiff’s Complaint.

          4.     Defendants deny for want of knowledge the averments in Paragraph 4 of

Plaintiff’s Complaint.


1
 By filing this Answer, MetroHealth does not intend to prejudice or otherwise impact its earlier filed Motion for
More Definite Statement (Doc #17).
     Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 2 of 25. PageID #: 136



       5.      Defendants deny for want of knowledge the averments in Paragraph 5 of

Plaintiff’s Complaint.

       6.      Defendants deny for want of knowledge the averments in Paragraph 6 of

Plaintiff’s Complaint.

       7.      Defendants admit the U.S. Marshals issued a report on the Cuyahoga County

Correctional Facility in November 2018 and said report speaks for itself. Defendants deny for

want of knowledge the remaining averments in Paragraph 7 of Plaintiff’s Complaint.

       8.      Defendants deny the averments in Paragraph 8 of Plaintiff’s Complaint.

       9.      Defendants admit Brack was present at the May 22, 2018 Cuyahoga County

Council (“Council”) meeting. Defendants deny that MetroHealth ordered Plaintiff not to speak

without permission or not to criticize the County. MetroHealth denies for want of knowledge the

remaining averments in Paragraph 9 of Plaintiff’s Complaint.

       10.     The statements made at the May 22, 2018 Council meeting are memorialized and

speak for themselves. To the extent a further response is required, Defendants deny Plaintiff’s

summaries and characterizations of the statements made at the May 22, 2018 Council meeting

and deny the remaining averments in Paragraph 10 of Plaintiff’s Complaint.

       11.     The averments in footnote 1 of Plaintiff’s Complaint call for a legal conclusion,

which do not require a response. To the extent a further response is required, Defendants deny

the averments in footnote 1 of Plaintiff’s Complaint. Defendants deny that Brack spoke at the

May 22, 2018 Council meeting in his personal capacity or as a citizen. Defendants deny for

want of knowledge the remaining averments in Paragraph 11 of Plaintiff’s Complaint.

       12.     Defendants admit Brack, as part of his job duties, has an obligation to report

problems that interfered with patient care. Defendants further admit Brack did not complain




                                              -2-
     Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 3 of 25. PageID #: 137



about Defendant Ken Mills’s (“Mills”) alleged homophobic abuse. Defendants also admit that

while speaking to Council Plaintiff did criticize Mills’ actions. Defendants deny the remaining

averments in Paragraph 12 of Plaintiff’s Complaint.

       13.     Defendants deny for want of knowledge the averments in Paragraph 13 of

Plaintiff’s Complaint.

       14.     Defendants deny for want of knowledge whether Budish and Leiken drove to

MetroHealth.    Defendants admit the remaining averments in Paragraph 14 of Plaintiff’s

Complaint.

       15.     Defendants deny the averments in Paragraph 15 of Plaintiff’s Complaint.

       16.     Defendants admit Boutros emailed Budish and that Boutros’ email speaks for

itself. Defendants deny that MetroHealth’s contract to provide certain health care services to the

jail or Cuyahoga County Corrections Center (“Corrections Center”) is profitable and deny the

remaining averments in Paragraph 16 of Plaintiff’s Complaint.

       17.     Defendants state that the Benison v. Ross decision cited in footnote 2 of Plaintiff’s

Complaint speaks for itself. To the extent the averments in footnote 2 of Plaintiff’s Complaint

call for a legal conclusion, they do not require a response. To the extent a further response is

required, Defendants deny the averments in footnote 2 of Plaintiff’s Complaint. Defendants

deny for want of knowledge the remaining averments in Paragraph 17 of Plaintiff’s Complaint.

       18.     Defendants deny the averments in Paragraph 18 of Plaintiff’s Complaint.

       19.     Defendants state that the Andrew v. Clark decision cited in footnote 3 of

Plaintiff’s Complaint speaks for itself. To the extent the averments in footnote 3 of Plaintiff’s

Complaint call for a legal conclusion, they do not require a response. To the extent a further

response is required, Defendants deny the averments in footnote 3 of Plaintiff’s Complaint.




                                                -3-
     Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 4 of 25. PageID #: 138



Defendants deny for want of knowledge why Brack brings this lawsuit. Defendants deny the

remaining averments in Paragraph 19 of Plaintiff’s Complaint.

       20.     Defendants deny for want of knowledge why Brack brings this lawsuit.

Defendants deny the remaining averments in Paragraph 20 of Plaintiff’s Complaint.

                                             PARTIES

       21.     Defendants admit Plaintiff was MetroHealth’s interim Director of Ambulatory

Care at the Corrections Center for a period of time prior to his removal from the Corrections

Center, deny for want of knowledge where Plaintiff resides, and deny the remaining averments in

Paragraph 21 of Plaintiff’s Complaint.

       22.     Defendants admit the County operates the Corrections Center. The remaining

averments in Paragraph 22 of Plaintiff’s Complaint call for a legal conclusion, which do not

require a response.    To the extent a response is required, Defendants deny the remaining

averments in Paragraph 22 of Plaintiff’s Complaint.

       23.     Defendants admit Budish is the County Executive and has been since

approximately January 1, 2015 and deny for want of knowledge the remaining averments in the

first sentence of Paragraph 23 of Plaintiff’s Complaint. Regarding whether Plaintiff sued Budish

in his individual and official capacities, the Complaint speaks for itself.

       24.     Defendants admit the U.S. Marshals issued a report on the Corrections Center.

Regarding whether Plaintiff sued Mills in his individual and official capacities, the Complaint

speaks for itself. Defendants deny for want of knowledge the remaining averments in Paragraph

24 of Plaintiff’s Complaint.

       25.     Defendants admit that Wright v. MetroHealth Med. Ctr. decision cited in footnote

4 of Plaintiff’s Complaint speaks for itself. The remaining averments in Paragraph 25 of




                                                 -4-
      Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 5 of 25. PageID #: 139



Plaintiff’s Complaint call for a legal conclusion, which do not require a response. To the extent

a response is required, Defendants admit that MetroHealth is a county hospital established and

operated pursuant to Chapter 339 of the Ohio Revised Code and deny the remaining averments

in Paragraph 25 of Plaintiff’s Complaint.

          26.   Defendants admit Boutros was and is the Chief Executive Officer of MetroHealth

and is responsible for various employment actions, including hiring, suspension, reassignment,

discipline, and termination. Regarding whether Plaintiff sued Boutros in his individual and

official capacities, the Complaint speaks for itself. The remaining averments in Paragraph 26 of

Plaintiff’s Complaint call for a legal conclusion, which do not require a response. To the extent

a response is required, Defendants deny the remaining averments in Paragraph 26 of Plaintiff’s

Complaint.

          27.   Defendants admit Platten was and is MetroHealth’s Chief of Staff. Regarding

whether Plaintiff sued Platten in her individual and official capacities, the Complaint speaks for

itself.   The remaining averments in Paragraph 27 of Plaintiff’s Complaint call for a legal

conclusion, which do not require a response. To the extent a response is required, Defendants

deny the remaining averments in Paragraph 27 of Plaintiff’s Complaint

                                JURISDICTION AND VENUE

          28.   The averments in Paragraph 28 of Plaintiff’s Complaint call for a legal

conclusion, which do not require a response. To the extent a response is required, Defendants

admit this Court has proper jurisdiction and deny the remaining averments in Paragraph 28 of

Plaintiff’s Complaint.

          29.   The averments in Paragraph 29 of Plaintiff’s Complaint call for a legal

conclusion, which do not require a response. To the extent a response is required, Defendants




                                               -5-
     Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 6 of 25. PageID #: 140



admit this Court has proper jurisdiction over them and the County, deny for want of knowledge

whether this Court has proper jurisdiction over Budish and Mills, and deny the remaining

averments in Paragraph 29 of Plaintiff’s Complaint.

        30.     The averments in Paragraph 30 of Plaintiff’s Complaint call for a legal

conclusion, which do not require a response. To the extent a further response is required,

Defendants admit that venue in this Court is proper and deny the remaining averments in

Paragraph 30 of Plaintiff’s Complaint.

                                    FACTUAL BACKGROUND2

        31.     Defendants deny for want of knowledge the averments in Paragraph 31 of

Plaintiff’s Complaint.

        32.     Defendants admit MetroHealth hired Brack in 2015 as a Nursing Supervisor to

assist the County in coordinating the County’s nursing operations at the Corrections Center and

deny the remaining averments in Paragraph 32 of Plaintiff’s Complaint.

        33.     Defendants admit that MetroHealth named Brack MetroHealth’s interim director

of ambulatory care for the Corrections Center for a period of time and deny for want of

knowledge the remaining averments in Paragraph 33 of Plaintiff’s Complaint.

        34.     Defendants admit Brack’s responsibilities included those, among others, listed in

Paragraph 34 of Plaintiff’s Complaint. Defendants deny the remaining averments in Paragraph

34 of Plaintiff’s Complaint.

        35.     Defendants deny the averments in Paragraph 35 of Plaintiff’s Complaint.

        36.     Defendants deny that Brack was never disciplined by MetroHealth. Defendants

deny for want of knowledge the remaining averments in Paragraph 36 of Plaintiff’s Complaint.


2
 To the extent a response is even required, Defendants deny the unnumbered headings included in the Factual
Narrative section of Plaintiff’s Complaint.


                                                   -6-
     Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 7 of 25. PageID #: 141



       37.     Defendants deny for want of knowledge the averments in Paragraph 37 of

Plaintiff’s Complaint.

       38.     Defendants deny for want of knowledge the averments in Paragraph 38 of

Plaintiff’s Complaint.

       39.     Defendants deny for want of knowledge what the Council wanted and deny the

remaining averments in Paragraph 39 of Plaintiff’s Complaint.

       40.     Defendants admit Brack shared an office with and worked alongside Marcus

Harris. Defendants deny for want of knowledge the remaining averments in Paragraph 40 of

Plaintiff’s Complaint.

       41.     Defendants deny for want of knowledge the averments in Paragraph 41 of

Plaintiff’s Complaint.

       42.     Defendants deny for want of knowledge the averments in Paragraph 42 of

Plaintiff’s Complaint.

       43.     Defendants state that the County’s Agency of Inspector General Report of

Investigation attached as Exhibit 1 to Plaintiff’s Complaint speaks for itself. Defendants deny

for want of knowledge the remaining averments in Paragraph 43 of Plaintiff’s Complaint,

including the remaining averments in footnote 5 of Plaintiff’s Complaint.

       44.     Defendants deny the averments in Paragraph 44 of Plaintiff’s Complaint.

       45.     Defendants deny for want of knowledge the averments in Paragraph 45 of

Plaintiff’s Complaint.

       46.     Defendants deny for want of knowledge the averments in Paragraph 46 of

Plaintiff’s Complaint.




                                               -7-
     Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 8 of 25. PageID #: 142



       47.     Defendants deny for want of knowledge the averments in Paragraph 47 of

Plaintiff’s Complaint.

       48.     Defendants deny for want of knowledge the averments in Paragraph 48 of

Plaintiff’s Complaint.

       49.     Defendants deny for want of knowledge the averments in Paragraph 49 of

Plaintiff’s Complaint.

       50.     Defendants deny for want of knowledge the averments in Paragraph 50 of

Plaintiff’s Complaint.

       51.     Defendants admit MetroHealth attended to an inmate that needed medical

attention related to injuries suffered to his face. Defendants deny for want of knowledge the

remaining averments in Paragraph 51 of Plaintiff’s Complaint.

       52.     Defendants admit that Dr. Tallman expressed concerns about the inmate that

needed medical attention related to injuries suffered to his face. Defendants deny for want of

knowledge the remaining averments in Paragraph 52 of Plaintiff’s Complaint.

       53.     Defendants deny for want of knowledge the averments in Paragraph 53 of

Plaintiff’s Complaint.

       54.     Defendants deny for want of knowledge the averments in Paragraph 54 of

Plaintiff’s Complaint.

       55.     Defendants admit Brack expressed opinions regarding circumstances at the

Corrections Center and that Council requested MetroHealth’s presence at a meeting at which

nurse staffing at the Corrections Center, among other topics, was to be discussed. Defendants

deny for want of knowledge the remaining averments in Paragraph 55 of Plaintiff’s Complaint.




                                              -8-
     Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 9 of 25. PageID #: 143



       56.     Defendants admit that Dr. Tallman was requested to attend the Council meeting

and that he could not attend due to travel. Defendants deny that Dr. Tallman had been asked to

prepare testimony or that Dr. Tallman and Plaintiff sent Platten an outline of planned remarks.

Defendants deny for want of knowledge the remaining averments in Paragraph 56 of Plaintiff’s

Complaint.

       57.     Defendants deny the averments in Paragraph 57 of Plaintiff’s Complaint.

       58.     Defendants deny that Platten “forbade [Plaintiff] from saying anything that would

damage MetroHealth’s relationship with the County”.          Defendants admit the remaining

averments in Paragraph 58 of Plaintiff’s Complaint.

       59.     Defendants deny the averments in Paragraph 59 of Plaintiff’s Complaint.

       60.     Defendants deny for want of knowledge the averments in Paragraph 60 of

Plaintiff’s Complaint.

       61.     The statements made at the May 22, 2018 Council meeting are memorialized and

speak for themselves. To the extent a further response is required, Defendants deny Plaintiff’s

summaries and characterizations of the statements made at the May 22, 2018 Council meeting

and deny the remaining averments in Paragraph 61 of Plaintiff’s Complaint.

       62.     The statements made at the May 22, 2018 Council meeting are memorialized and

speak for themselves. To the extent a further response is required, Defendants deny Plaintiff’s

summaries and characterizations of the statements made at the May 22, 2018 Council meeting

and deny the remaining averments in Paragraph 62 of Plaintiff’s Complaint.

       63.     The statements made at the May 22, 2018 Council meeting are memorialized and

speak for themselves. To the extent a further response is required, Defendants deny Plaintiff’s




                                              -9-
    Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 10 of 25. PageID #: 144



summaries and characterizations of the statements made at the May 22, 2018 Council meeting

and deny the remaining averments in Paragraph 63 of Plaintiff’s Complaint.

       64.     The statements made at the May 22, 2018 Council meeting are memorialized and

speak for themselves. To the extent a further response is required, Defendants deny Plaintiff’s

summaries and characterizations of the statements made at the May 22, 2018 Council meeting

and deny the remaining averments in Paragraph 64 of Plaintiff’s Complaint.

       65.     The statements made at the May 22, 2018 Council meeting are memorialized and

speak for themselves. To the extent a further response is required, Defendants deny Plaintiff’s

summaries and characterizations of the statements made at the May 22, 2018 Council meeting

and deny the remaining averments in Paragraph 65 of Plaintiff’s Complaint.

       66.     The statements made at the May 22, 2018 Council meeting are memorialized and

speak for themselves. To the extent a further response is required, Defendants deny Plaintiff’s

summaries and characterizations of the statements made at the May 22, 2018 Council meeting

and deny the remaining averments in Paragraph 66 of Plaintiff’s Complaint.

       67.     The statements made at the May 22, 2018 Council meeting are memorialized and

speak for themselves. To the extent a further response is required, Defendants deny Plaintiff’s

summaries and characterizations of the statements made at the May 22, 2018 Council meeting

and deny the remaining averments in Paragraph 67 of Plaintiff’s Complaint.

       68.     Defendants admit Budish and then County Chief of Staff Earl Leiken met with

Boutros and Platten on May 23, 2018. Defendants deny for want of knowledge whether Budish

and Earl Leiken drove to MetroHealth. Defendants deny the remaining averments in Paragraph

68 of Plaintiff’s Complaint.




                                             -10-
    Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 11 of 25. PageID #: 145



       69.     Defendants state that Exhibit 2 to Plaintiff’s Complaint speaks for itself and deny

Plaintiff’s summaries and characterizations of Exhibit 2.      Defendants deny that they were

motivated to retaliate against Brack and deny for want of knowledge the motivations of the

County, Budish, and Mills. Defendants deny the remaining averments in Paragraph 69 of

Plaintiff’s Complaint.

       70.     Defendants admit MetroHealth placed Brack on administrative leave and deny the

remaining averments in Paragraph 70 of Plaintiff’s Complaint, including the averments in

footnote 7 of Plaintiff’s Complaint.

       71.     Defendants state that the June 4, 2018 memorandum speaks for itself and deny

Plaintiff’s summaries and characterizations of the June 4, 2018 memorandum. Defendants deny

the remaining averments in Paragraph 71 of Plaintiff’s Complaint.

       72.     Defendants state that the June 4, 2018 memorandum speaks for itself and deny

Plaintiff’s summaries and characterizations of the June 4, 2018 memorandum. Defendants admit

that Brack met with MetroHealth lawyer Emily Fiftal and one other senior administrator at

MetroHealth and deny the remaining averments in Paragraph 72 of Plaintiff’s Complaint.

       73.     Defendants state that the June 4, 2018 memorandum speaks for itself and deny

Plaintiff’s summaries and characterizations of the June 4, 2018 memorandum. Defendants deny

the remaining averments in Paragraph 73 of Plaintiff’s Complaint.

       74.     Defendants state that the June 4, 2018 memorandum and the cases cited in

footnote 10 of Plaintiff’s Complaint speak for themselves.          Defendants deny Plaintiff’s

summaries and characterizations of the June 4, 2018 memorandum. The averments in footnote

10 of Plaintiff’s Complaint call for a legal conclusion, which do not require a response. To the




                                              -11-
    Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 12 of 25. PageID #: 146



extent a further response is required, Defendants deny the averments in footnote 10 of Plaintiff’s

Complaint. Defendants deny the remaining averments in Paragraph 74 of Plaintiff’s Complaint.

       75.     Defendants state that the June 4, 2018 memorandum and the cases cited in

footnote 11 and footnote 12 of Plaintiff’s Complaint speak for themselves. Defendants deny

Plaintiff’s summaries and characterizations of the June 4, 2018 memorandum.           Defendants

further state that the averments in footnote 11 of Plaintiff’s Complaint and some averments of

Paragraph 75 of Plaintiff’s Complaint call for a legal conclusion, which do not require a

response. Defendants deny for want of knowledge in what Council was interested. Defendants

deny the remaining averments in Paragraph 75 of Plaintiff’s Complaint, including those in

footnote 11 of Plaintiff’s Complaint.

       76.     Defendants state that the June 4, 2018 memorandum speaks for itself and details

some of the concerns MetroHealth had with Brack’s actions.           Defendants deny Plaintiff’s

summaries and characterizations of the June 4, 2018 memorandum. Defendants deny for want of

knowledge the County’s motivation and what the County problem was, if any. Defendants deny

the remaining averments in Paragraph 76 of Plaintiff’s Complaint.

       77.     Defendants deny for want of knowledge the averments in Paragraph 77 of

Plaintiff’s Complaint.

       78.     Defendants state that whether commitments are public record calls for a legal

conclusion, which requires no response. To the extent a response is required, Defendants deny

the averments in Paragraph 78 of Plaintiff’s Complaint.

       79.     Defendants deny the averments in Paragraph 79 of Plaintiff’s Complaint.

       80.     Defendants deny for want of knowledge the averments in Paragraph 80 of

Plaintiff’s Complaint.




                                              -12-
    Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 13 of 25. PageID #: 147



        81.     Defendants deny for want of knowledge the averments in Paragraph 81 of

Plaintiff’s Complaint.

        82.     Defendants deny for want of knowledge the averments in Paragraph 82 of

Plaintiff’s Complaint.

        83.     Defendants deny for want of knowledge the averments in Paragraph 83 of

Plaintiff’s Complaint.

        84.     Defendants admit Plaintiff’s counsel sent a letter to MetroHealth dated June 29,

2018. That letter speaks for itself. Defendants deny the remaining averments in Paragraph 84 of

Plaintiff’s Complaint.

        85.     Defendants admit, on July 10, 2018, MetroHealth’s deputy general counsel Laura

McBride responded to the June 29, 2018 letter. The July 10, 2018 letter speaks for itself.

Defendants deny the remaining averments in Paragraph 85 of Plaintiff’s Complaint.

        86.     Defendants admit that MetroHealth sent Brack a letter dated August 29, 2018 and

deny the remaining averments in Paragraph 86 of Plaintiff’s Complaint.

                                          CLAIM 1
                   Conspiracy to Violate Civil Rights under 42 U.S.C. § 1983
                                   (against all Defendants)

        1.      Defendants incorporate by reference their above responses to all previous

allegations, as if fully rewritten.

        2.      Defendants deny the averments in the second Paragraph 2 of Plaintiff’s

Complaint.

        3.      Defendants admit Brack was removed from his role in the jail and deny the

remaining averments in the second Paragraph 3 of Plaintiff’s Complaint.




                                              -13-
    Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 14 of 25. PageID #: 148



        4.      Defendants deny the averments in the second Paragraph 4 of Plaintiff’s

Complaint.

        5.      Defendants deny the averments in the second Paragraph 5 of Plaintiff’s

Complaint.

        6.      Defendants deny the averments in the second Paragraph 6 of Plaintiff’s

Complaint.

                                         CLAIM 2
                      First Amendment Retaliation under 42 U.S.C. § 1983
                                  (against all Defendants)

        87.     Defendants incorporate by reference their above responses to all previous

allegations, as if fully rewritten.

        88.     Whether Brack was a public employee calls for a legal conclusion, which requires

no response. To the extent a further response is required, Defendants admit Brack was a public

employee. Defendants deny the remaining averments in Paragraph 88 of Plaintiff’s Complaint.

        89.     Defendants deny the averments in Paragraph 89 of Plaintiff’s Complaint.

        90.     Defendants deny the averments in Paragraph 90 of Plaintiff’s Complaint.

        91.     Defendants deny the averments in Paragraph 91 of Plaintiff’s Complaint.

        92.     Defendants deny the averments in Paragraph 92 of Plaintiff’s Complaint.

        93.     Defendants state that the Larry v. Powerski decision cited in footnote 13 of

Plaintiff’s Complaint speaks for itself. Defendants deny the remaining averments in Paragraph

93 of Plaintiff’s Complaint.

        94.     Defendants deny for want of knowledge the averments in Paragraph 94 of

Plaintiff’s Complaint.

        95.     Defendants deny the averments in Paragraph 95 of Plaintiff’s Complaint.




                                              -14-
    Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 15 of 25. PageID #: 149



        96.      Defendants deny the averments in Paragraph 374 of Plaintiff’s Complaint.

                                        CLAIM 3
   Local-Government Liability for First Amendment Retaliation under 42 U.S.C. § 1983
                       (against the County and MetroHealth)

        97.      Defendants incorporate by reference their above responses to all previous

allegations, as if fully rewritten.

        98.      Whether Boutros and Platten were sufficiently empowered public officials such

that their acts constitute the customs, policies and practices of MetroHealth calls for a legal

conclusion, which requires no response. To the extent a further response is required, Defendants

deny the averments in Paragraph 98 of Plaintiff’s Complaint.

        99.      Defendants deny the averments in Paragraph 99 of Plaintiff’s Complaint.

                                         CLAIM 4
               Unlawful First Amendment Prior Restraint under 42 U.S.C. § 1983
                         (against MetroHealth, Boutros, and Platten)

        100.     Defendants incorporate by reference their above responses to all previous

allegations, as if fully rewritten.

        101.     Defendants deny the averments in Paragraph 101 of Plaintiff’s Complaint.

        102.     Defendants deny the averments in Paragraph 102 of Plaintiff’s Complaint.

        103.     Defendants deny the averments in Paragraph 103 of Plaintiff’s Complaint.

                                           CLAIM 5
              Local-Government Liability for Prior Restraint under 42 U.S.C. § 1983
                                   (against MetroHealth)

        104.     Defendants incorporate by reference their above responses to all previous

allegations, as if fully rewritten.

        105.     Whether Boutros and Platten were sufficiently empowered public officials such

that their acts constitute the customs, policies and practices of MetroHealth calls for a legal




                                               -15-
    Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 16 of 25. PageID #: 150



conclusion, which requires no response. Defendants deny the remaining averments in Paragraph

105 of Plaintiff’s Complaint.

        106.    Defendants deny the averments in Paragraph 106 of Plaintiff’s Complaint.

        107.    Defendants deny the averments in Paragraph 107 of Plaintiff’s Complaint.

                                           CLAIM 6
  Civil Liability for Criminal Acts under Ohio Law – Interfering with Civil Rights under
                                 R.C. 2307.60 and 2921.45
                             (against all individual Defendants)

        108.    Defendants incorporate by reference their above responses to all previous

allegations, as if fully rewritten.

        109.    The averments in Paragraph 109 of Plaintiff’s Complaint call for a legal

conclusion, which do not require a response. To the extent a further response is required,

Defendants state that R.C. 2921.45 speaks for itself and otherwise deny the averments in

Paragraph 109 of Plaintiff’s Complaint.

        110.    The averments in Paragraph 110 of Plaintiff’s Complaint call for a legal

conclusion, which do not require a response. To the extent a further response is required,

Defendants state that R.C. 2307.60 speaks for itself and otherwise deny the averments in

Paragraph 110 of Plaintiff’s Complaint.

        111.    Defendants admit the individual Defendants Boutros and Platten are public

servants in their official capacities only. Defendants deny for want of knowledge the status of

the other individual Defendants. Defendants deny the remaining averments in Paragraph 111 of

Plaintiff’s Complaint.

        112.    Defendants deny the averments in Paragraph 112 of Plaintiff’s Complaint.

        113.    Defendants deny the averments in Paragraph 113 of Plaintiff’s Complaint.




                                              -16-
    Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 17 of 25. PageID #: 151



                                           CLAIM 7
  Civil Liability for Criminal Acts under Ohio Law – Complicity under R.C. 2307.60 and
          2923.03 to Interfere with Civil and Statutory Rights under R.C. 2921.45
                             (against all individual Defendants)

        114.    Defendants incorporate by reference their above responses to all previous

allegations, as if fully rewritten.

        115.    The averments in Paragraph 115 of Plaintiff’s Complaint call for a legal

conclusion, which do not require a response. To the extent a further response is required,

Defendants state that R.C. 2923.03 speaks for itself and otherwise deny the averments in

Paragraph 115 of Plaintiff’s Complaint.

        116.    Defendants deny the averments in Paragraph 116 of Plaintiff’s Complaint, as

“This provision” is vague and undefined.

        117.    The averments in Paragraph 117 of Plaintiff’s Complaint call for a legal

conclusion, which do not require a response. To the extent a further response is required,

Defendants state that R.C. 2307.60 speaks for itself and otherwise deny the averments in

Paragraph 117 of Plaintiff’s Complaint.

        118.    Defendants deny the averments in Paragraph 118 of Plaintiff’s Complaint

        119.    Defendants deny the averments in Paragraph 119 of Plaintiff’s Complaint.

        120.    Defendants deny the averments in Paragraph 120 of Plaintiff’s Complaint.

                                         CLAIM 8
  Civil Liability for Criminal Acts under Ohio Law – Obstructing Official Business under
                                  R.C. 2921.31 and 2307.60
                       (against Defendants Budish, Mills, and Boutros)

        121.    Defendants incorporate by reference their above responses to all previous

allegations, as if fully rewritten.




                                              -17-
    Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 18 of 25. PageID #: 152



        122.    The averments in Paragraph 122 of Plaintiff’s Complaint call for a legal

conclusion, which do not require a response. To the extent a further response is required,

Defendants state that R.C. 2921.31 speaks for itself and otherwise deny the averments in

Paragraph 122 of Plaintiff’s Complaint.

        123.    The averments in Paragraph 123 of Plaintiff’s Complaint call for a legal

conclusion, which do not require a response. To the extent a further response is required,

Defendants state that R.C. 2307.60 speaks for itself and otherwise deny the averments in

Paragraph 123 of Plaintiff’s Complaint.

        124.    Defendants admit that Budish requested the removal of Brack, and deny for want

of knowledge the remaining averments in Paragraph 124 of Plaintiff’s Complaint.

        125.    Defendants deny the averments in Paragraph 125 of Plaintiff’s Complaint.

        126.    Defendants deny the averments in Paragraph 126 of Plaintiff’s Complaint.

                                            CLAIM 9
  Civil Liability for Criminal Acts under Ohio Law – Complicity under R.C. 2307.60 and
                   2923.03 to Obstruct Official Business under R.C. 2921.31
                              (against all individual Defendants)

        127.    Defendants incorporate by reference their above responses to all previous

allegations, as if fully rewritten.

        128.    The averments in Paragraph 128 of Plaintiff’s Complaint call for a legal

conclusion, which do not require a response. To the extent a further response is required,

Defendants state that R.C. 2923.03 speaks for itself and otherwise deny the averments in

Paragraph 128 of Plaintiff’s Complaint.

        129.    Defendants deny the averments in Paragraph 129 of Plaintiff’s Complaint, as

“This provision” is vague and undefined.




                                              -18-
    Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 19 of 25. PageID #: 153



        130.    The averments in Paragraph 130 of Plaintiff’s Complaint call for a legal

conclusion, which do not require a response. To the extent a further response is required,

Defendants state that R.C. 2307.60 speaks for itself and otherwise deny the averments in

Paragraph 130 of Plaintiff’s Complaint.

        131.    Defendants deny the averments in Paragraph 131 of Plaintiff’s Complaint.

        132.    Defendants deny the averments in Paragraph 132 of Plaintiff’s Complaint.

        133.    Defendants deny the averments in Paragraph 133 of Plaintiff’s Complaint.

                                        CLAIM 10
                                    (Alternative Claim)
  Civil Liability for Criminal Acts under Ohio Law – Retaliation because Public Servant
                   Discharged His Duties under R.C. 2307.60 and 2921.05
                                  (against all Defendants)

        134.    Defendants incorporate by reference their above responses to all previous

allegations, as if fully rewritten.

        135.    The averments in Paragraph 135 of Plaintiff’s Complaint call for a legal

conclusion, which do not require a response. To the extent a further response is required,

Defendants state that R.C. 2921.05 speaks for itself and otherwise deny the averments in

Paragraph 135 of Plaintiff’s Complaint.

        136.    The averments in Paragraph 136 of Plaintiff’s Complaint call for a legal

conclusion, which do not require a response. To the extent a further response is required,

Defendants state that R.C. 2307.60 speaks for itself and otherwise deny the averments in

Paragraph 136 of Plaintiff’s Complaint.

        137.    Defendants state that Plaintiff’s averments, in part, reference a hypothetical,

which requires no response. Defendants deny the remaining averments in Paragraph 137 of

Plaintiff’s Complaint.




                                              -19-
    Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 20 of 25. PageID #: 154



        138.    Defendants deny the averments in Paragraph 138 of Plaintiff’s Complaint.

        139.    Defendants deny the averments in Paragraph 139 of Plaintiff’s Complaint.

        140.    Defendants deny the averments in Paragraph 140 of Plaintiff’s Complaint.

                                         CLAIM 11
                                     (Alternative Claim)
  Civil Liability for Criminal Acts under Ohio Law – Complicity under R.C. 2307.60 and
           2921.05 to Retaliation because Public Servant Discharged His Duties
                                  (against all Defendants)

        141.    Defendants incorporate by reference their above responses to all previous

allegations, as if fully rewritten.

        142.    The averments in Paragraph 142 of Plaintiff’s Complaint call for a legal

conclusion, which do not require a response. To the extent a further response is required,

Defendants state that R.C. 2923.03 speaks for itself and otherwise deny the averments in

Paragraph 142 of Plaintiff’s Complaint.

        143.    Defendants deny the averments in Paragraph 143 of Plaintiff’s Complaint, as the

phrase, “This provision” is vague and undefined.

        144.    The averments in Paragraph 144 of Plaintiff’s Complaint call for a legal

conclusion, which do not require a response. To the extent a further response is required,

Defendants state that R.C. 2307.60 speaks for itself and otherwise deny the averments in

Paragraph 144 of Plaintiff’s Complaint

        145.    Defendants state that Plaintiff’s averments, in part, reference a hypothetical,

which requires no response. Defendants deny the remaining averments in Paragraph 145 of

Plaintiff’s Complaint.

        146.    Defendants deny the averments in Paragraph 146 of Plaintiff’s Complaint.

        147.    Defendants deny the averments in Paragraph 147 of Plaintiff’s Complaint.




                                              -20-
    Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 21 of 25. PageID #: 155



        148.    Defendants deny the averments in Paragraph 148 of Plaintiff’s Complaint.

                                          CLAIM 12
                                      (Alternative Claim)
                        Wrongful Discharge in Violation of Public Policy
                                    (against MetroHealth)

        149.    Defendants incorporate by reference their above responses to all previous

allegations, as if fully rewritten.

        150.    The averments in Paragraph 150 of Plaintiff’s Complaint call for a legal

conclusion, which do not require a response. To the extent a further response is required,

Defendants deny the averments in Paragraph 150 of Plaintiff’s Complaint.

        151.    Defendants deny the averments in Paragraph 151 of Plaintiff’s Complaint.

        152.    Defendants deny the averments in Paragraph 152 of Plaintiff’s Complaint.

        153.    Defendants deny the averments in Paragraph 153 of Plaintiff’s Complaint.

        154.    Defendants deny the averments in Paragraph 154 of Plaintiff’s Complaint.

                                          CLAIM 13
                                      (Alternative Claim)
                    Civil Conspiracy to Wrongfully Terminate Nurse Brack
                      (against Defendants Budish, Mills, and the County)

        155.    Defendants incorporate by reference their above responses to all previous

allegations, as if fully rewritten.

        156.    Defendants deny the averments in Paragraph 156 of Plaintiff’s Complaint.

        157.    Defendants deny the averments in Paragraph 157 of Plaintiff’s Complaint.

        158.    Defendants deny the averments in Paragraph 158 of Plaintiff’s Complaint.

        159.    Defendants deny the averments in Paragraph 159 of Plaintiff’s Complaint.




                                              -21-
    Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 22 of 25. PageID #: 156



        160.    Defendants deny each and every other averment contained in Plaintiff’s

Complaint not specifically admitted herein, and deny that Plaintiff is entitled to any of the relief

prayed for in Plaintiff’s Complaint.

                                    AFFIRMATIVE DEFENSES

        Defendants deny the relief sought by Plaintiff and assert the following affirmative

defenses:

        1.      Plaintiff’s Complaint fails, in whole or in part, to state claims upon which relief

can be granted or for which the damages sought can be awarded.

        2.      Plaintiff’s claims, in whole or in part, are barred by the applicable statute of

limitations or contractual limitations.

        3.      Plaintiff’s claims are barred, in whole or in part, by the doctrines of waiver,

estoppel, or consent.

        4.      Plaintiff is not entitled to all or part of the relief sought.

        5.      Plaintiff’s claims, in whole or in part, are barred by the Doctrine of After-

Acquired Evidence.

        6.      Plaintiff’s claims are barred because he does not have clean hands.

        7.      Plaintiff’s claims are barred because Defendants have, at all relevant times herein,

acted in good faith and have not violated any rights that may be secured to Plaintiff under any

federal, state, or local laws, rules, regulations, or guidelines.

        8.      Plaintiff’s claims are barred, in whole or in part, because all decisions made with

respect to his employment were made for legitimate and non-retaliatory reasons.

        9.      To the extent Plaintiff seeks equitable relief, his request is barred because he has

adequate remedies at law.




                                                   -22-
    Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 23 of 25. PageID #: 157



        10.     Plaintiff is not entitled to punitive damages or attorneys’ fees and costs, and

Plaintiff’s prayers for such relief should be denied.

        11.     Plaintiff’s claims for punitive damages are barred or must be reduced on account

of Ohio Rev. Code § 2315.21.

        12.     Plaintiff’s claims for damages are barred or must be reduced on account of Ohio

Rev. Code §§ 2315.18, 2315.20, 2315.21, and Chapter 2744.

        13.     Plaintiff’s claims, in whole or in part, are barred by a qualified privilege and/or

Defendants actions are protected by a qualified privilege.

        14.     Plaintiff’s claims are barred because Plaintiff has failed to mitigate his damages

and other relief claimed, or, in the alternative, the damages and other relief claimed are limited to

the extent Plaintiff has failed to mitigate the same.

        15.     Plaintiff’s claims, in whole or in part, are barred by his failure to exhaust all

administrative remedies.

        16.     MetroHealth, including its employees, representatives, agents, supervisors, and

directors, are entitled to all available common law and statutory immunities. Boutros and Platten

are entitled to all available common law and statutory immunities.

        17.     MetroHealth, its employees, representatives, agents, supervisors, and directors,

including, but not limited to, Boutros and Platten, are immune from liability on all or part of

Plaintiff’s claims under Ohio Revised Code Chapter 2744.

        18.     MetroHealth, its employees, representatives, agents, supervisors, and directors,

including, but not limited to, Boutros and Platten, are entitled to qualified immunity on all or part

of Plaintiff’s claims.

        19.     One or more Defendants are not proper Defendants to this action.




                                                 -23-
    Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 24 of 25. PageID #: 158



       20.     Plaintiff fails to state with adequate specificity the public policies on which he

bases his Claim 12.

       21.     Defendants did not engage in any criminal behavior. Defendants have not been

convicted or charged with any criminal behavior relative to Plaintiff.

       22.     Defendants are entitled to all available common law and statutory immunities.

       23.     To the extent Plaintiff is entitled to damages, a third party (not MetroHealth,

Boutros, or Platten) is responsible for all or part of Plaintiff’s damages.

       24.     Defendants reserve the right to raise additional defenses as the case proceeds.

       Having fully answered, Defendants request that the Court enter judgment in their favor

on all causes of action in Plaintiff’s Complaint, dismiss the Complaint in its entirety, and award

Defendants their reasonable costs, expenses, attorneys’ fees, and other such relief that the Court

deems fair.

                                               Respectfully submitted,

                                               s/ David R. Vance
                                               Jon M. Dileno (#0040836)
                                                jmd@zrlaw.com
                                               David R. Vance (#0083842)
                                                drv@zrlaw.com
                                               Zashin & Rich Co., L.P.A.
                                               950 Main Avenue, 4th Floor
                                               Cleveland, OH 44113
                                               T: 216/696-4441
                                               F: 216/696-1618

                                               Attorneys for Defendants The MetroHealth System,
                                               Akram Boutros, MD, and Jane Platten




                                                 -24-
    Case: 1:19-cv-01436-DCN Doc #: 18 Filed: 07/29/19 25 of 25. PageID #: 159



                            JURY DEMAND ENDORSEMENT

       MetroHealth, Boutros, and Platten request a trial by the maximum number of jurors

permitted.

                                            s/ David R. Vance
                                            Jon M. Dileno (#0040836)
                                             jmd@zrlaw.com
                                            David R. Vance (#0083842)
                                             drv@zrlaw.com
                                            Zashin & Rich Co., L.P.A.

                                            Attorneys for Defendants The MetroHealth System,
                                            Akram Boutros, MD, and Jane Platten



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was filed via the

Court’s electronic filing system on July 29, 2019 and will be served on all parties via that

system.

                                            s/ David R. Vance
                                            Jon M. Dileno (#0040836)
                                             jmd@zrlaw.com
                                            David R. Vance (#0083842)
                                             drv@zrlaw.com
                                            Zashin & Rich Co., L.P.A.
                                            950 Main Avenue, 4th Floor
                                            Cleveland, OH 44113
                                            T: 216/696-4441
                                            F: 216/696-1618

                                            Attorneys for Defendants The MetroHealth System,
                                            Akram Boutros, MD, and Jane Platten




                                             -25-
